Citation Nr: 0032540	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for spermatocele with right 
testicle removal.



REMAND

The veteran had active duty from June 1977 to November 1978.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Nashville, Tennessee, which denied a claim for 
service connection for spermatocele with right testicle 
removal as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board hereby informs the veteran that in order to 
substantiate his claim, it is necessary that the record 
contain competent evidence which shows that a spermatocele 
was incurred in service.  In November 1978 the RO requested 
all service medical records from the appropriate authority.  
In April 1979 the available requested records were associated 
with the claims folder.  These records included service 
entrance and separation examinations as well as records of 
clinical treatment in service.  There is no evidence in these 
records of treatment for a spermatocele.  The veteran was 
provided a copy of these records in April 1999.  If the 
veteran believes there are other relevant records pertaining 
to his service which are held by a governmental entity, he is 
hereby advised to furnish the VA with information sufficient 
to locate such records.

The Board also notes that in a written statement dated April 
27, 1999, the veteran asserted that he received medication 
for his claimed condition from the VA Medical Center (MC) in 
Mountain Home, Tennessee "as soon as I got out of service."  
In July 1998 the RO requested all outpatient treatment 
records from the Mountain Home VAMC.  Later that month, the 
VAMC associated outpatient treatment records with the claims 
folder, dated from November 1980 to March 1981.  There were 
no records of treatment between November 1978, when the 
veteran separated from service, and November 1980.  If the 
veteran believes there are other relevant records which are 
held by VA, he is hereby advised to furnish the VA with 
information sufficient to locate such records.

The Board also notes that in a written statement dated May 
14, 1999, the veteran acknowledged that he was aware of the 
May 12, 1999, letter from D. H. McConnell, M.D., which is of 
record, wherein Dr. McConnell stated that private treatment 
records for the veteran pertaining to the claimed disorder 
were unavailable.  Dr. McConnell indicated that the treatment 
records were filed with a private hospital and clinic which 
was subsequently sold.  Dr. McConnell further stated that 
attempts to obtain the records from the medical facility that 
had purchased the hospital and clinic revealed that the 
records were destroyed.  Therefore, the VA hereby notifies 
the veteran that it is unable to obtain the post-service 
private treatment records identified by the veteran.  If the 
veteran believes there are other relevant post-service 
records, he is hereby advised to furnish the VA with 
information sufficient to locate such records.

In light of the fact that Dr. McConnell's March 18, 1999, 
letter suggested some connection between a spermatocele of 
the right testicle and a right inguinal hernia from lifting 
heavy artillery rounds on active duty, the Board finds that 
another VA examination to determine the etiology of the 
veteran's spermatocele with right testicle removal is 
warranted.  The Board hereby informs the veteran that in 
order to substantiate his claim, it is necessary that the 
competent evidence supports the claim or is in relative 
equipoise as regards whether his veteran's spermatocele with 
right testicle removal is related to service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
the spermatocele with right testicle 
removal.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
spermatocele was incurred in service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



